Per Curiam,
The question involved in this case is not free from difficulty, and we find after full consideration that the six judges who heard the appeal are equally divided in opinion. The respective views with regard to the question are well set forth in the opinions of the auditing judge, of the majority of the court on exceptions to his adjudication, and the dissenting opinion. The six judges who heard the appeal being equally divided in opinion, the decree is affirmed, costs to be paid by the appellant.